Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-6, 14-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-13, previously withdrawn from consideration as a result of a restriction requirement, these hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Mencher on 6/7/22.

The application has been amended as follows:
1.	(Previously Presented)  A computing device display mounting system, comprising:
an offset bracket that includes:
a display system mounting member that is configured to mount to a display stand system; and
a computing device mounting member that extends from the display system mounting member such that there is no relative movement between the display system mounting member and the computing device mounting member, wherein the computing device mounting member is configured to mount to a computing device such that movement of the computing device relative to the display system mounting member is prevented; and
a rotation bracket that is movably coupled to the display system mounting member on the offset bracket such that the rotation bracket is configured to rotate relative to the offset bracket, wherein the rotation bracket includes:
at least one display mounting element that is configured to couple to a display, wherein the movable coupling of the rotation bracket to the display system mounting member allows the display to rotate relative to the computing device when the computing device is mounted to the computing device mounting member and the display is coupled to the at least one display mounting element. 
2.	(Original)  The system of claim 1, further comprising:
a reduced-friction element that is included between the rotation bracket and the display system mounting member.
3.	(Original)  The system of claim 1, further comprising:
a clamping plate that is mounted to the display system mounting member with the rotation bracket located between the clamping plate and the display mounting member and movable relative to the clamping plate and the display system mounting member.
4.	(Original)  The system of claim 3, further comprising:
a reduced-friction element that is included between the clamping plate and the rotation bracket.
5.	(Original)  The system of claim 1, further comprising:
a rotation stop member that is included on the rotation bracket and that is configured to limit the rotation of the rotation bracket relative to the offset bracket to a predefined arc length.
6.	(Original)  The system of claim 5, wherein the predefined arc length is ninety degrees.
7.	(Currently Amended)  An Information Handling System (IHS), comprising:
a computing device including:
a processing system; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to perform at least one computing operation;
a display stand system;
a display;
an offset bracket that includes:
a display system mounting member that is mounted to the display stand system; and
a computing device mounting member that extends from the display system mounting member such that there is no relative movement between the display system mounting member and the computing device mounting member, wherein the computing device mounting member is mounted to the computing device such that movement of the computing device relative to the display system mounting member is prevented; and
a rotation bracket that is movably coupled to the display system mounting member on the offset bracket such that the rotation bracket is configured to rotate relative to the offset bracket, wherein the rotation bracket includes:
at least one display mounting element that is coupled to the display, wherein the movable coupling of the rotation bracket to the display system mounting member allows the display to rotate relative to the computing device.
8.	(Previously Withdrawn)  The IHS of claim 7, further comprising:
a reduced-friction element that is included between the rotation bracket and the display system mounting member.
9.	(Previously Withdrawn)  The IHS of claim 7, further comprising:
a clamping plate that is mounted to the display system mounting member with the rotation bracket located between the clamping plate and the display mounting member and movable relative to the clamping plate and the display system mounting member.
10.	(Previously Withdrawn)  The IHS of claim 9, further comprising:
a reduced-friction element that is included between the clamping plate and the rotation bracket.
11.	(Previously Withdrawn)  The IHS of claim 7, further comprising:
a rotation stop member that is included on the rotation bracket and that is configured to limit the rotation of the rotation bracket relative to the offset bracket to a predefined arc length.
12.	(Previously Withdrawn)  The IHS of claim 11, wherein the predefined arc length is ninety degrees.
13.	(Previously Withdrawn)  The IHS of claim 7, further comprising:
a display stand system latching subsystem that is included on the display system mounting member and that is configured to couple the offset display system mounting member to the display stand system and decouple the offset display system mounting member from the display stand system without the use of tools.
14.	(Previously Presented) A method for mounting a computing device to a display, comprising:
mounting, by an offset bracket that includes a display system mounting member, to a display stand system via the display system mounting member;
mounting, by the offset bracket that includes a computing device mounting member extends from the display system mounting member such that there is no relative movement between the display system mounting member and the computing device mounting member, to a computing device via the computing device mounting member such that movement of the computing device relative to the display system mounting member is prevented; 
coupling, by a rotation bracket that is movably coupled to the display system mounting member on the offset bracket and that includes at least one display mounting element, to [[a]] the display via the at least one display mounting element; and
rotating, by the rotation bracket, relative to the offset bracket in order to rotate the display relative to the computing device.
15.	(Original)  The method of claim 14, wherein the rotation of the rotation bracket relative to the offset bracket is facilitated by a reduced-friction element that is included between the rotation bracket and the display system mounting member.
16.	(Original)  The method of claim 14, wherein the rotation bracket is movably coupled to the display system mounting member on the offset bracket via a clamping plate that is mounted to the display system mounting member such that the rotation bracket is located between the clamping plate and the display mounting member and movable relative to the clamping plate and the display system mounting member.
17.	(Original)  The method of claim 16, wherein the rotation of the rotation bracket relative to the offset bracket is facilitated by a reduced-friction element that is included between the clamping plate and the rotation bracket.
18.	(Original)  The method of claim 14, further comprising:
limiting, by a rotation stop member that is included on the rotation bracket, the rotation of the rotation bracket relative to the offset bracket to a predefined arc length.
19.	(Original)  The method of claim 18, wherein the predefined arc length is ninety degrees.
20.	(Original)  The method of claim 14, further comprising:
coupling, by a display stand system latching subsystem that is included on the display system mounting member, the offset display system mounting member to the display stand system without the use of tools; and 
decoupling, by the display stand system latching subsystem, the offset display system mounting member from the display stand system without the use of tools.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a computing device mounting member that extends from the display system mounting member such that there is no relative movement between the display system mounting member and the computing device mounting member, wherein the computing device mounting member is configured to mount to a computing device such that movement of the computing device relative to the display system mounting member is prevented; and a rotation bracket that is movably coupled to the display system mounting member on the offset bracket such that the rotation bracket is configured to rotate relative to the offset bracket, wherein the rotation bracket includes: at least one display mounting element that is configured to couple to a display, wherein the movable coupling of the rotation bracket to the display system mounting member allows the display to rotate relative to the computing device when the computing device is mounted to the computing device mounting member and the display is coupled to the at least one display mounting element, as set forth in the combination of the independent claims.
With respect to claim 7, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a computing device mounting member that extends from the display system mounting member such that there is no relative movement between the display system mounting member and the computing device mounting member, wherein the computing device mounting member is configured to mount to a computing device such that movement of the computing device relative to the display system mounting member is prevented; and a rotation bracket that is movably coupled to the display system mounting member on the offset bracket such that the rotation bracket is configured to rotate relative to the offset bracket, wherein the rotation bracket includes: at least one display mounting element that is configured to couple to a display, wherein the movable coupling of the rotation bracket to the display system mounting member allows the display to rotate relative to the computing device when the computing device is mounted to the computing device mounting member and the display is coupled to the at least one display mounting element, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Ozolins (US 20100039758 A1) in view of Theis (US 20170009935 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841